DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-20 are pending.

Claim Objections
Claim 9 is objected to because of the following informality:  
Claim 9: In lines 7-8, Applicant is respectfully advised to amend “positioning a second fluid nozzle adjacent to the inlet of the particulate filter over a first inlet channel” to “positioning a second fluid nozzle adjacent to the inlet of the particulate filter under a first inlet channel” because, as Fig. 5 illustrates a first nozzle 36 that is over channels while a second nozzle 502 is under a channel ([0032]), and because it is not clear how two nozzles can be “over” opposite ends of a filter (lines 5-8).
Appropriate correction is required.

Drawings
The drawings are objected to because the different views are each entitled “Figure.” View numbers must be preceded by the abbreviation “FIG.” See 37 CFR 1.84(u). Applicant may wish to amend the specification accordingly.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites, “wherein a distribution of fluid flow from the fluid nozzle is greater than three times an average diagonal value of the plurality of outlet channels.” In the context of the claim, the meanings of “distribution” and “value” are unclear. Regarding the term “distribution,” Merriam-Webster provides definitions of “distribution” that appear to be pertinent: (i) the act or process of distributing; (ii) the position, arrangement, or frequency of occurrence (as of the members of a group) over an area or throughout a space or unit of time; and (iii) something distributed, of which (ii) is 
For the purposes of examination only, and in view of Fig. 4, which shows channels 404 and 406 of nozzle 306 spanning three outlet channels 408, and the specification ([0025]: “a distribution of fluid flow from the fluid nozzle 306 can be greater than three times an average output channel diagonal”), the claim will be interpreted as describing a nozzle that can distribute a fluid flow to an area spanning three cells, wherein the “value” has a unit of length. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waldo (US 2009/0056288 A1).
Waldo discloses a method for cleaning particulate filters ([0003]) (i.e., a method for cleaning a particulate filter), the filter or DPF (Figs. 3) having a dirty side C where unfiltered exhaust E enters cells D ([0006]) (i.e., an inlet including openings to a plurality of inlet channels) and a clean side B from which filtered exhaust G is discharged from adjacent cells ([0006]) (i.e., an outlet including openings to a plurality of outlet channels) after passing laterally through a filter medium at F ([0006]) (i.e., the outlet channels being separated from the inlet channels by a filter barrier), comprising:
resting the distal end of an upper wand with a nozzle 34 on an upper surface 38 of a DPF 26 (Fig. 4; [0053]), wherein the dirty or inlet side is facing downwardly ([0061]) so the clean or outlet side is facing upwardly (i.e., positioning a fluid nozzle in contact with the outlet of the particulate filter), so that pressurized air or another suitable fluid is directed into the cells ([0046]; claim 1), the air being concentrated over a few cells at a time ([0054]) (i.e., over a first set of outlet channels; injecting a fluid from the fluid nozzle into the first set of outlet channels).
Regarding the term “fluid nozzle,” “nozzle” is defined by Merriam-Webster as “a short tube with a taper or constriction used (as on a hose) to speed up or direct a flow of fluid.” The Cambridge dictionary defines “nozzle” as “a narrow piece attached to the end of a tube so that the liquid or air that comes out can be directed in a particular way.” However, it is noted the disclosure regards a nozzle as potentially comprising a single channel (Fig. 3) or plural tubes or channels (Fig. 4; [0025])

Regarding claim 2, Waldo discloses providing air to the nozzle on a continuous basis ([0054]) while rotating a turntable supporting the filter ([0060]) so that the nozzle covers an entire surface of a filter during a period of operation ([0058]) (i.e., while injecting fluid from the fluid nozzle, varying a position of the fluid nozzle over the outlet). Defining a “set of outlet channels” as outlet channels or cells covered by the nozzle at a given time ([0054]), after rotation, the cells being covered by nozzle can be regarded as “a second set of outlet channels.”

Regarding claim 4, Waldo discloses that a suitable pressure for the delivery of air is 90 psi ([0054]).

Regarding claim 5, Waldo teaches an embodiment in which a single-outlet air wand is replaced by a stationary head having multiple outlets (Fig. 7; [0039]) or nozzles 112 fed by a plenum 114 ([0066]), which can collectively be regarded as a fluid nozzle, and by comparing Fig. 1 to Fig. 7, it is clear that Waldo discloses a plenum with a distribution of fluid flow that spans more than the diagonals of a plurality of outlet channels or cells. 

Regarding claim 6, Waldo discloses that the fluid may be pressurized air ([0046]).

Regarding claim 8, Waldo discloses all the limitations of claim 2, as discussed above. Waldo also discloses a horizontal turntable assembly that is mounted within the cleaning chamber on a support 22 (Figs. 1 and 4; [0046]) that supports and rotates the filter ([0047]) (i.e., positioning the particulate filter upon a platform, the platform configured to rotate in a first direction); and the coupling of nozzle 34 to an extensible arm 36 (Fig. 4; [0046]) (i.e., coupling the fluid nozzle to an arm). Waldo further teaches that the arms are extended/retracted to translate the nozzles as the filter is rotated atop the turntable 20 ([0047], [0060]) (i.e., wherein varying the position of the fluid nozzle over the outlet to the second set of outlet channels includes actuating the arm to move the fluid nozzle in a linear direction over the outlet while the platform is rotating). 

Claims 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waldo.
Waldo discloses an apparatus for cleaning particulate filters ([0003]) (i.e., a system) comprising:
a DPF or diesel particulate filter (Fig. 2; [0006]) comprising a filter body A ([0006]) (i.e., a filter housing) having a dirty side C where unfiltered exhaust E enters cells D ([0006]) (i.e., ) and a clean side B from which filtered exhaust G is discharged from adjacent cells ([0006]) (i.e., a filter housing having a top portion and a bottom portion, the filter housing configured to surround a particulate filter having an outlet and an inlet, the outlet including openings to a plurality of outlet channels, the inlet including openings to a plurality of inlet channels) after passing laterally through a filter medium at F ([0006]) (i.e., the outlet channels being separated from the inlet channels by a filter barrier);
a turntable supporting the filter ([0060]) that supports the filter with a ring-shaped adaptor plate 28 ([0046]) (i.e., a platform coupled to the bottom portion, the platform defining an opening adjacent to the inlet when the particulate filter is surrounded by the housing);
an upper wand with a nozzle 34 resting on an upper surface 38 of the DPF 26 (Fig. 4; [0053]), wherein the dirty or inlet side is facing downwardly ([0061]) so the clean or outlet side is facing upwardly, the nozzle connected to a pressure tank by a  hose 60 ([0052]) (i.e., a first fluid nozzle positioned adjacent to the outlet when the particulate filter is surrounded by the housing, the first fluid nozzle in fluid communication with a first fluid source); and
a lower wand with nozzle 30 to direct pressurized air at the bottom surface of the filter ([0046) to which the nozzle is adjacent ([0053]), the nozzle connected to a pressure tank by a  hose 58 ([0052]) (i.e., a second fluid nozzle positioned adjacent to the inlet when the particulate filter is surrounded by the housing, the second fluid nozzle in fluid communication with a second fluid source).
Waldo discloses all the limitations of claim 16.

Waldo teaches that the nozzles direct flows of compressed air into the filter cells ([0029]) from both sides so that blasts of air break up particulate deposits ([0049]) (i.e., the second fluid nozzle is configured to direct a fluid into the inlet when the particulate filter is surrounded by the housing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Waldo, as applied to claim 1 above, and further in view of Ramfelt et al. (WO 2008/054262 A1, hereinafter “Ramfelt”).
Waldo discloses all the limitations of claim 1, as discussed above. However, Waldo does not explicitly disclose that the fluid comprises a liquid.
Ramfelt discloses a filter cleaning device for a particulate filter for an exhaust conduit of a diesel engine (p. 1, lines 4-5) in which a nozzle 21 supplies a cleaning fluid under pressure to the filter (Fig. 2; p. Ramfelt teaches that a cleaning fluid may comprise any suitable substance, including liquid fluids for deep cleaning of particulate filters (p. 10, lines 2-11).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Waldo by providing a fluid that comprises a liquid as taught by Ramfelt because (1) Waldo teaches that other suitable fluids beside air may be used to clean a filter (Waldo, [0046]), and (2) cleaning fluids for particulate filters were known in the art to include liquids for deep cleaning of such filters (Ramfelt, p. 10, lines 2-11).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Waldo.
Waldo discloses the upper air wand comprising nozzle 34 at the filter upper surface 38 (Fig. 4; [0053]) (i.e., the fluid nozzle is a first fluid nozzle) along with another nozzle 34 that applies air at the other end ([0046], [0047], noting that Waldo references “first” and “second” nozzles using the reverse convention of Applicant) (i.e., positioning a second fluid nozzle at the inlet of the particulate filter). Waldo further discloses air is continuously provided by the nozzles ([0054]) (i.e., injecting a continuous stream of air from the second fluid nozzle into a first subset of inlet channels). 
However, Waldo does not explicitly disclose that (i) at least one inlet channel of the first subset of inlet channels is adjacent to at least one outlet channel of the first set of outlet channels; or that (ii) injecting fluid from the first fluid nozzle into the first set of outlet channels includes injecting pulsed compressed air into the first subset of inlet channels.
Regarding (i), Waldo teaches that the locations of the nozzles are almost always offset so as to avoid the air blasts counteracting one another ([0057]). Since the smallest offset necessary to avoid the counteracting of air from the nozzles is an offset of one set or subset of channels, it would have been prima facie obvious to the skilled practitioner to position the lower nozzle to act on the first subset of 
It is noted that the specification does not specify a distinction between the terms “subset” and “set,” so these terms are interpreted as being interchangeable and are not interpreted as conferring patentable distinctiveness upon the claim.
Regarding (ii), Waldo teaches that the airflow to the nozzles may be pulsed ([0054]), so it would have been prima facie obvious to inject fluid from the first fluid nozzle into the first set of outlet channels such that injecting pulsed compressed air into the first subset of inlet channels is included in this operation.
It is noted that “includes” in the context of “wherein injecting fluid from the first fluid nozzle into the first set of outlet channels includes injecting pulsed compressed air into the first subset of inlet channels” is interpreted as stating that the injecting by the respective nozzles can be regarded as a part of the same operation.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Waldo in view of Ramfelt.
Regarding claim 9, Waldo discloses a method for cleaning particulate filters ([0003]) (i.e., a method for cleaning a particulate filter), the filter or DPF (Figs. 3) having a dirty side C where unfiltered exhaust E enters cells D ([0006]) (i.e., an inlet including openings to a plurality of inlet channels) and a clean side B from which filtered exhaust G is discharged from adjacent cells ([0006]) (i.e., an outlet including openings to a plurality of outlet channels) after passing laterally through a filter medium at F ([0006]) (i.e., the outlet channels being separated from the inlet channels by a filter barrier), comprising:
resting the distal end of an upper wand with a nozzle 34 on an upper surface 38 of a DPF 26 (Fig. 4; [0053]), wherein the dirty or inlet side is facing downwardly ([0061]) so the clean or outlet side is 
positioning another nozzle 30 to direct pressurized air at the bottom surface of the filter ([0046) to which the nozzle is adjacent ([0053]) (i.e., positioning a second fluid nozzle adjacent to the inlet of the particulate filter over a first inlet channel).
However, Waldo does not explicitly disclose injecting a second fluid from the second fluid nozzle into the first inlet channel.
Ramfelt discloses a filter cleaning device for a particulate filter for an exhaust conduit of a diesel engine (p. 1, lines 4-5) in which a nozzle 21 supplies a cleaning fluid under pressure to the filter (Fig. 2; p. 15, lines 25-29). Ramfelt teaches the providing of a second nozzle 20 whereby gas and liquid cleaning fluids can be alternately supplied during different steps of the cleaning process (Fig. 2; p. 16, lines 3-7), as can also be done through the first nozzle (p. 10, lines 27-29).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Waldo by providing a fluid that comprises a liquid as taught by Ramfelt because (1) Waldo teaches that other fluids beside air may be used by the nozzles (Waldo, [0046]), (2) gas and liquid cleaning fluids can be alternately supplied by a second nozzle during different steps of the cleaning process (Ramfelt, Fig. 2; p. 16, lines 3-7), and (3) given the teachings of Ramfelt, the skilled practitioner would have been motivated to applying gaseous and liquid fluids in various combinations to achieve an optimal result.

Regarding claim 10, Waldo teaches nozzles 30 and 34 that are on opposite sides of DPF 26 (Fig. 4; [0047]) (i.e., the second fluid nozzle is positioned opposite the first fluid nozzle). It is noted that the .

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Waldo in view of Ramfelt, as applied to claim 10 above, and further in view of Iida (JP2004156500A, referencing the Espacenet machine translation appended herein).
Regarding claims 11-13, Waldo in view of Ramfelt does not explicitly disclose that the first fluid is injected from the first fluid nozzle when the second fluid nozzle is not operating.
Iida discloses an apparatus capable of appropriately cleaning a filter (p. 2/8, “Therefore”) used with a diesel engine (p. 1/8, “The present”) wherein the filter cleaning device has a turntable 20 (Fig. 4; p. 3/8, “That is”) and wherein water wash supply nozzles 60 (p. 4/8, “Therefore”) is positioned above the filter, and a water wash supply nozzle 90 is positioned below the filter 120 (p. 5/8, “As described”). Iida teaches that wash water is supplied to side 121b of the filter (Fig. 3) at a different time from when wash water is supplied to side 121a of the filter (p. 6/8, “Thereby,” last three lines: “at different timings”) (i.e., when the opposite nozzle is not operating). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Waldo in view of Ramfelt by either injecting the first fluid from the first fluid nozzle when the second fluid nozzle is not operating (claim 11); injecting the second fluid from the second fluid nozzle when the first fluid nozzle is not operating (claim 12); or alternating between a first operational mode and a second operational mode, the first operational mode comprising injecting the first fluid from the first fluid nozzle when the second fluid nozzle is not operating, the second operational mode comprising injecting the second fluid from the second fluid nozzle when the first fluid nozzle is not operating (claim 13), as taught by Iida because (1) the upper and lower nozzles of Waldo can operate independently (Waldo, [0058]), (2) upper and lower Iida, p. 6/8, “Thereby”), and (3) the skilled practitioner would have been motivated to alternately operate the nozzles to achieve certain benefits, such as a reduced noise level, or to accommodate certain limitations, such as the availability of only a single pump or compressor to operate the nozzles.

Regarding claim 14, Waldo discloses that the fluid may be pressurized air ([0046]), and as discussed above regarding claim 9, Ramfelt teaches that gas and liquid cleaning fluids can be alternately supplied during different steps of the cleaning process (Fig. 2; p. 10, lines 27-29; p. 16, lines 3-7), so the skilled practitioner would have been motivated to applying gaseous and liquid fluids in various combinations to achieve an optimal result, making the providing of a first fluid that is a liquid and a second fluid that is air prima facie obvious.

Regarding claim 15, Waldo discloses providing air to the nozzles of the wands ([0054]) while rotating a turntable supporting the filter ([0060]) (i.e., positioning the particulate filter upon a platform, the platform configured to rotate in a first direction) so that both wands pass over the entire faces of their respective ends of the filters ([0047]) (i.e., rotating the platform in the first direction to vary the position of the second fluid nozzle over the inlet to a second inlet channel); coupling the nozzles to extensible arms (Fig. 4; [0046]) so that the arm is extended/retracted to translate the nozzle as the filter is rotated atop the turntable 20 ([0047], [0060]), thereby repositioning the nozzles 30 and 34 relative to the upper and bottom surfaces (i.e., coupling the first fluid nozzle to an arm; actuating the arm to vary a position of the first fluid nozzle over the outlet to a second set of outlet channels).

s 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Waldo, as applied to claim 16 above, and further in view of Kaesemeyer (US 2016/0208981 A1) and Dagan (WO 2011/058556 A2).
Regarding claim 17, Waldo discloses all the limitations of claim 16, as discussed above. Furthermore, Waldo discloses a nozzle 34 (Fig. 4) that comprises a top end connected to pressure tank via a hose 60 ([0052]) (i.e., a first end in communication with the first fluid source); an end that rests adjacent or on the upper surface 38 of the filter 26 ([0053]) (i.e., a second end adjacent to the outlet); and an elongated portion extending from a fitting 64 ([0052]) to the end at the upper surface 38 (i.e., an elongated stem extending between the first end and the second end). Waldo also teaches that the nozzle is supported by an extensible arm 36 ([0046]) (i.e., a movable arm).
However, Waldo does not explicitly disclose (i) a clamp positioned around the elongated stem and adjacent to the first end; (ii) a movable arm coupled to and extending from the clamp; or (iii) a biasing member positioned between the clamp and the second end.
Regarding (i), Kaesemeyer discloses mounts for tubes such as pressure washer wands and attachments thereto ([0003]). Kaesemeyer teaches a pressure washer wand with a nozzle 112 ([0035]), wherein the wand has an accessory mount 10 that includes a clamp 12 (Fig. 1; [0032]). Kaesemeyer teaches that such a device allows an accessory to be detachable ([0006]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Waldo by providing (i) a clamp positioned around the elongated stem and adjacent to the first end as taught by Kaesemeyer because (1) Waldo teaches nozzles that are attached by brackets (Waldo, [0052]), which may be interpreted as a type of clamp, (2) a clamp can be used to attach a device to a wand bearing a nozzle so that the device is detachable (Kaesemeyer, [0006], [0032]), and (3) the extensible arm of Waldo can be regarded as a type of accessory for a washing wand, and the skilled practitioner would have recognized that a detachable 
Regarding (ii) and (iii), Dagan discloses a nozzle assembly used for cleaning a filter (p. 1, lines 13-14). Dagan discloses a cleaning head 70 (Fig. 2) that can cause a nozzle to touch a filter screen 26 with a spring tension force that urges the nozzle toward the screen (p. 10, “Referring”), wherein the spring function can be provided by an attached or embedded spring (p. 18, lines 27-29) (i.e., a biasing member). Dagan teaches that such an assembly can increase an amount of debris removed from a filter and can lower an operating energy requirement (p. 9, lines 26-31).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Waldo in view of Kaesemeyer by providing (ii) a movable arm coupled to and extending from the clamp; and (iii) a biasing member positioned between the clamp and the second end as taught by Dagan because a nozzle with a spring-like function can increase an amount of debris removed from a filter and can lower an operating energy requirement (Dagan, p. 9, lines 26-31).

Regarding claim 18, as discussed above, Dagan teaches that the cleaning head can urge the nozzle to the filter using a spring such that the nozzle touches the filter (p. 10, “Referring”), which in the context of the embodiment taught by Waldo in view of Kaesemeyer and Dagan results in the nozzle of the wand contacting the upper surface or outlet of the DPF (i.e., the biasing member biases the second end toward the outlet so as to maintain contact between the second end and the outlet), the DPF having a filter body A or housing (Waldo, Fig. 2) (i.e., when the particulate filter is surrounded by the housing).

Waldo teaches that the nozzles direct flows of compressed air into the filter cells ([0029]) from both sides so that blasts of air break up particulate deposits ([0049]) (i.e., the first fluid nozzle is configured to direct a fluid into the outlet when the particulate filter is surrounded by the housing).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Meister et al. (US 2011/0146721 A1) discloses a tool for removing particulate matter from a diesel particulate filter (Abstract) wherein a nozzle 913 exerts an axial force that pushes a pipe 906 of the nozzle against the face 916 of the DPF (Fig. 10; [0048]) (i.e., the nozzle contacts the face), to provide the advantages of lesser dispersion and reduced noise ([0048]).
Streichsbier et al. (US 2004/0103788 A1) discloses a filter cleaning device for diesel particulate filters (Abstract) wherein a cleaning fluid nozzle is held in contact with a face of a filter by a spring in a nozzle arm ([0034]).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772